Citation Nr: 1531552	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, the RO denied service connection for right ear hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  

Thereafter, the RO denied a total disability rating based on individual unemployability due to service-connected disability (TDIU) in a December 2009 rating decision.  The Veteran had initially appealed both the July 2009 rating decision and the December 2009 rating decision in September 2009 and January 2011 notices of disagreement (NODs).  Before the matter was certified to the Board, however, in a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 50 percent initial evaluation effective from February 2, 2009.  The Veteran appealed the initial rating. Subsequently, in a September 2014 rating decision, the RO granted entitlement to TDIU and increased initial evaluation for PTSD to 70 percent.  Both awards were effective from February 2, 2009.  The Board finds that the RO's grant of TDIU in that September 2014 rating decision constituted a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

However, with regard to the issue of entitlement to a higher initial evaluation for PTSD, applicable law usually mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Nevertheless, the Veteran indicated in an October 2014 statement that he is satisfied with the 70 percent rating for PTSD.  Therefore, there is no case or controversy, and the issue of entitlement to a higher initial evaluation for PTSD is no longer on appeal.  38 CFR 20.204(b)(1).  

The Veterans' Benefits Management System (VBMS) includes an informal hearing presentation submitted by his representative and the October 2014 statement, but the remainder of the documents in that file are either duplicative of the records in the papers claims file or irrelevant to the issues on appeal.  The Veteran's Virtual VA claims file includes VA medical records dated from April 2012 to April 2014, which have not been considered by the RO.  However, the majority of this additional evidence is irrelevant to the issues on appeal, and to the extent that any of this evidence is relevant, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider it upon remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his September 2009 NOD that his doctor at the Chicago Heights VA Outpatient Clinic (OPC) had referred him to the Crown Point OPC in Indiana for an audiological examination scheduled for October 2009.  The Board notes that there are no VA audiological treatment records in the claims file.  Nor are there any treatment records from the Crown Point OPC.  Therefore, any outstanding, relevant VA medical records should be obtained on remand.

Additionally, the September 2010 VA examiner reported that the results of the Veteran's speech recognition testing and otoacoustic emissions testing were inconsistent with the pure-tone threshold testing; therefore, the report did not include audiological testing results or information as to whether the Veteran has hearing loss for VA purposes.  The examiner also did not provide an opinion on the etiology of tinnitus based on this inconsistent audiologic testing.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ear hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any relevant, outstanding VA medical records dated since January 2008, including records from the Crown Point OPC.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any right ear hearing loss and tinnitus that may be present.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.  

The Veteran has contended that he has right ear hearing loss and tinnitus that are due to military noise exposure.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  The examiner should also address whether the Veteran's tinnitus may be related to any right ear hearing loss.

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of a threshold shift at 1000, 2000, and 4000 Hertz (as noted by the September 2010 VA examination) between the Veteran's July 1967 entrance audiogram and his July 1969 separation audiogram.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

